United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.F., Appellant
and
U.S. POSTAL SERVICE, PRINCETON POST
OFFICE, Princeton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 14-1326
Issued: April 26, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On May 19, 2014 appellant, through counsel, filed a timely appeal from January 29 and
March 13, 2014 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has more than 3 percent permanent impairment of
the right upper extremity and 24 percent permanent impairment of the left upper extremity, for

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

which she received schedule awards; and (2) whether she established a recurrence of disability
causally related to her accepted aggravation of bilateral traumatic thoracic outlet syndrome.
On appeal, counsel contends that appellant submitted sufficient evidence to establish that
she was disabled from work due to her accepted employment injuries and that her limited-duty
work was withdrawn by the employing establishment. He further contends that the medical
report of an impartial medical specialist regarding the extent of appellant’s permanent
impairment is not entitled to the weight of medical opinion evidence as it was not rationalized
and he did not adequately explain how he arrived at the date of appellant’s maximum medical
improvement (MMI).
FACTUAL HISTORY
This case has previously been before the Board. In a May 4, 2007 decision3 under the
instant claim assigned File No. xxxxxx163, the Board affirmed an OWCP hearing
representative’s February 14, 2006 decision, finding that OWCP properly terminated appellant’s
wage-loss compensation and medical benefits, effective January 25, 2005, as she no longer had
any residuals or disability causally related to her accepted January 10, 2001 employment-related
injuries and that she failed to establish any continuing employment-related residuals or disability
after January 25, 2005. In a February 7, 2013 decision,4 the Board affirmed a May 1, 2012
OWCP decision denying modification of the prior termination decision. The facts and
circumstances outlined in the prior Board decisions are incorporated herein by reference. The
relevant facts are set forth below.
On April 15, 2000 appellant, then a 33-year-old part-time flexible carrier, filed a
traumatic injury claim (Form CA-1), assigned File No. xxxxxx523, alleging that she injured her
knees in a motor vehicle accident on that day. On May 10, 2000 OWCP accepted the claim for
neck and lumbar strains.
On January 16, 2001 appellant filed a traumatic injury claim (Form CA-1), assigned File
No. xxxxxx163, alleging that she sustained injuries to her cervical spine, back, upper extremities,
right eye, and both hips and legs as a result of a car accident on January 10, 2001. She stopped
work on January 11, 2001 and returned to limited-duty work on January 22, 2001. On
February 28, 2001 OWCP accepted her claim for contusions of the left hip and bilateral knees,
cervical and lumbar sprains, and a right knee meniscus tear. It authorized a right knee
arthroscopic partial medial meniscectomy performed on December 27, 2001. On July 7, 2003
and April 6, 2006 OWCP accepted that appellant sustained a recurrence of disability on May 24
and 29, 2001 due to her January 10, 2001 employment-related injuries. Appellant’s April 2000
and January 2011 claims have been administratively combined, with File No. xxxxxx523 serving
as the master file.
Dr. Leon N. Costa, an attending Board-certified orthopedic surgeon, advised that
appellant had continuing residuals of her accepted employment-related injuries.
3

Docket No. 06-1640 (issued May 4, 2007).

4

Docket No. 12-153 (issued February 7, 2013).

2

In a February 12, 2004 medical report and a February 9, 2004 work capacity evaluation,
Dr. David I. Rubinfeld, a Board-certified orthopedic surgeon and OWCP referral physician,
opined that appellant’s January 10, 2001 employment-related conditions had resolved and while
she could not perform her usual job, she could work eight hours a day with restrictions.
OWCP found a conflict in medical opinion between Dr. Costa and Dr. Rubinfeld
regarding whether appellant had any continuing employment-related residuals or disability
necessitating referral to an impartial medical examiner, pursuant to 5 U.S.C. § 8123(a). In a
May 27, 2004 report, Dr. Robert Dennis, a Board-certified orthopedic surgeon, selected as the
impartial medical examiner, opined that appellant no longer had any residuals of her accepted
January 10, 2001 employment injuries and that she could return to full-duty work with no
restrictions.
On March 5, 2009 appellant filed a claim for a schedule award (Form CA-7). In a
November 18, 2008 report, Dr. David Weiss, an attending osteopath Board-certified in
orthopedic surgery, advised that appellant had 28 percent permanent impairment of the left upper
extremity, 20 percent permanent impairment of the right upper extremity, 9 percent permanent
impairment of the right lower extremity, and 3 percent permanent impairment of the left lower
extremity based on the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides). He concluded that she reached MMI on
the date of his examination.
By letter dated September 24, 2009, OWCP requested an impairment rating from
Dr. Weiss based on the sixth edition of the A.M.A., Guides.
In a November 11, 2008 report, Dr. Weiss advised that appellant had 20 percent
permanent impairment of the left upper extremity, 16 percent permanent impairment of the right
upper extremity, and 3 percent permanent impairment of the right lower extremity under the
sixth edition of the A.M.A., Guides.
On January 22, 2010 an OWCP medical adviser reviewed the medical record, including
Dr. Weiss’ report. He determined that Dr. Weiss’ findings in his November 12, 2009 report were
in conflict with the 2004 reports of Dr. Rubinfeld and Dr. Dennis as they found that appellant’s
January 10, 2001 employment injuries had resolved and that she had no disability. The medical
adviser questioned how her extremities could have worsened by the date of Dr. Weiss’
November 2008 examination since he had not mentioned any further treatment for these
conditions or any new injuries after 2004. He advised that if Dr. Weiss’ findings were truly
normal and the sixth edition of the A.M.A., Guides was applied to these findings, then appellant
would have no permanent impairment to her extremities. The medical adviser recommended a
new impartial medical examination to resolve this conflict and to rate impairment of all involved
extremities under the sixth edition of the A.M.A., Guides.
By letter dated March 31, 2010, OWCP referred appellant, together with a statement of
accepted facts and the medical record, to Dr. Andrew M. Hutter, a Board-certified orthopedic
surgeon, for an impartial medical examination and impairment rating. In an April 17, 2010
report, Dr. Hutter advised that appellant had reached MMI, but he could not provide the date she
reached this status. He opined that she had no permanent impairment to the neck or lower back.

3

Dr. Hutter provided an impairment rating for the right knee and concluded that her shoulder pain
was probably related to thoracic outlet syndrome as there was no evidence of a rotator cuff tear.
On May 9, 2010 an OWCP medical adviser reviewed the medical record and Dr. Hutter’s
findings. The medical adviser noted that Dr. Hutter did not apply the sixth edition of the
A.M.A., Guides, did not provide any objective data upon which to base an impairment rating,
and reported no physical abnormalities.
By letter dated August 11, 2010, OWCP referred appellant to Dr. Dean L. Carlson, a
Board-certified orthopedic surgeon, for another impartial medical examination because
Dr. Hutter failed to respond to its requests for a supplemental report. In a September 9, 2010
report, Dr. Carlson reviewed a history of the accepted April 15, 2000 and January 10, 2001
employment injuries and appellant’s medical treatment, family, and social background. On
physical and neurological examination, he provided, among other findings, range of motion
(ROM) measurements for the cervical spine, and shoulders, elbows, forearms, hips, and knees.
On x-ray examination of the shoulders, Dr. Carlson reported normal glenohumeral and
acromioclavicular joints. There was no glenohumeral or acromioclavicular osteoarthritis.
Dr. Carlson diagnosed a motion deficit of the left shoulder, right and left brachial plexus
impairment of the lower trunk at C8-T1, chronic cervical and lumbar strain, and left intercostal
brachial sensory nerve postoperative anesthesia. He reported that appellant was, as of
March 2002, status post resection of the left axillary mass, status post release of the right first
and second dorsal wrist compartments for intersection syndrome and de Quervain’s disease, and
had chronic cervical and lumbar strain. Dr. Carlson further advised that there was no patellar
chondromalacia, right or left elbow humeral epicondylitis, or acromioclavicular arthropathy of
the left shoulder. The de Quervain’s disease and intersection syndrome of the right wrist and
forearm were cured with surgery.
Dr. Carlson utilized the sixth edition of the A.M.A., Guides, and applied the ROM
method for evaluating impairment of appellant’s left shoulder which is found in Chapter 15.7.
He utilized Table 15-34 on page 475 to determine that she had 21 percent impairment of the left
shoulder for loss of ROM. Using Table 15-35 and Table 15-7 on pages 477 and 406, he assigned
grade modifiers 2 each for functional history with a QuickDASH score of 60 and 21 percent loss
of ROM impairment. Dr. Carlson found that no adjustment to the 21 percent impairment rating
was required since the grade modifier 2 for functional history corresponded to the grade modifier
2 for loss of ROM. Regarding impairment of appellant’s left brachial plexus of the lower trunk
at C8-T1, Dr. Carlson applied Table 15-20, Table 15-14, Table 15-7, and Table 15-23, on pages
434, 425, 406, and 449, and assigned a class 1 grade modifier each for physical examination
findings and clinical studies for electromyogram (EMG) and nerve conduction velocity (NCV)
and a class 2 grade modifier for functional history. He applied the net adjustment formula and
moved one space to the left of the default value of C to the value four percent. Dr. Carlson used
the combined values chart to determine that 21 percent impairment for loss of ROM and 4
percent impairment due to a left brachial plexus injury when combined was equal to 24 percent
permanent impairment to the left upper extremity. Regarding impairment of appellant’s right
brachial plexus of the lower trunk at C8-T1, Dr. Carlson again applied Table 15-20, Table 15-14,
Table 15-7, and Table 15-23, on pages 434, 425, 406, and 449, and assigned a class 1 grade
modifier each for physical examination findings, functional history (QuickDASH score of 34),
and clinical studies. He applied the net adjustment formula and found the default value of C was

4

unchanged which resulted in three percent impairment for the right brachial plexus of the lower
trunk at C8-T1. Dr. Carlson explained why thoracic outlet syndrome should be included as
related to the accepted employment-related motor vehicle accidents. He concluded that appellant
reached MMI on September 9, 2010.
On September 29, 2010 Dr. Robert Y. Pick, a Board-certified orthopedic surgeon serving
as an OWCP medical adviser, reviewed the statement of accepted facts and the medical record.
He found that appellant’s case did not merit any permanent impairment for the left and right
upper extremities. Dr. Pick noted, among other things, that a January 14, 2005 cervical spine
magnetic resonance imaging (MRI) scan was normal, a November 18, 2005 left shoulder MRI
scan was unremarkable, and a November 19, 2001 EMG/NCV study report was inconclusive for
any particular entrapment neuropathy or thoracic outlet syndrome. He opined that appellant had
undergone extensive treatment and consequently, findings concerning permanent impairment
from various evaluating physicians were skewed and as such their provision of permanency was
completely unrelated to any of the accepted occupational conditions.
On October 18, 2010 OWCP requested that Dr. Pick determine the extent of appellant’s
permanent impairment under the sixth edition of the A.M.A., Guides as he may not have
reviewed Dr. Carlson’s September 9, 2010 report. In an October 29, 2010 report, Dr. Pick
reviewed Dr. Carlson’s report and noted that the report focused on anatomic regions and
conditions beyond those clearly described as accepted. Thus, he advised that Dr. Carlson’s
impairment calculations related to appellant’s right and left upper extremities were not within the
scope of the accepted conditions listed in the statement of accepted facts. Dr. Pick determined
that she had reached MMI on September 9, 2010, the date of Dr. Carlson’s examination.
In a June 28, 2011 decision, an OWCP hearing representative set aside a November 10,
2010 schedule award decision regarding appellant’s right lower extremity impairment5 and
remanded the case for OWCP to, among other things, obtain further rationale from Dr. Carlson
explaining how the accepted April 15, 2000 work-related motor vehicle accident caused
appellant’s thoracic outlet syndrome. She found that Dr. Carlson’s opinion on this issue was
deemed a second opinion.
In an October 18, 2011 report, Dr. Carlson advised that appellant’s case should be
expanded to include bilateral traumatic thoracic outlet syndrome due to her April 15, 2000 workrelated injuries and aggravated by her January 10, 2001 employment-related injuries. He
explained that she had the appropriate neurologic symptoms of upper extremity numbness,
5

In his September 9, 2010 report, Dr. Carlson determined that appellant had one percent permanent impairment
of the right lower extremity based on the sixth edition of the A.M.A., Guides. Dr. Pick agreed with Dr. Carlson’s
one percent impairment rating. In a November 10, 2010 decision, OWCP granted appellant a schedule award for
one percent impairment of the right lower extremity and found zero percent impairment to the upper extremities.
Following OWCP’s hearing representative’s remand on June 28, 2011, OWCP issued a January 18, 2012 decision
which granted appellant a schedule award for an additional four percent impairment of the right lower extremity,
totaling five percent. The record indicates that OWCP previously paid compensation for appellant’s schedule award
for one percent impairment to the right lower extremity for the period which ended on September 29, 2010. By
decision dated March 30, 2012, an OWCP hearing representative set aside the January 18, 2012 decision and
remanded the case for further medical development regarding permanent impairment of appellant’s right knee and
bilateral upper extremities.

5

paresthesias, fatigue, and weakness with overhead tasks. Appellant also had an objective
vascular finding of obliteration of her brachial artery pulse with overhead maneuvers. An
EMG/NCV study showed right C8-T1 involvement which involved the lower roots of the
brachial plexus. Dr. Carlson concluded that, based on these signs and symptoms, appellant
developed post-traumatic thoracic outlet syndrome due to her work-related motor vehicle
accidents.
In a January 18, 2012 decision, OWCP accepted appellant’s claim for aggravation of
bilateral traumatic thoracic outlet syndrome. It authorized the left first rib resection performed
on March 12, 2004.
On March 8, 2012 appellant filed a recurrence of disability claim (Form CA-2a)
commencing March 29, 2011 due to the withdrawal of her limited-duty work. She claimed that
she was sent home on March 29, 2011 after being told that there was no work available within
her restrictions. The employing establishment indicated that appellant performed limited-duty
work eight hours a day following her January 10, 2001 employment injuries.
On May 3, 2012 OWCP updated its statement of accepted facts to include the newly
accepted thoracic outlet syndrome condition. On June 18, 2012 it referred the case record to an
OWCP medical adviser for review of Dr. Carlson’s bilateral upper extremity impairment ratings
due to this work-related condition.
In a June 22, 2012 report, Dr. Harvey L. Seigel, a Board-certified-orthopedic surgeon
serving as an OWCP medical adviser, reviewed the medical record and Dr. Carlson’s findings.
He found that Dr. Carlson had correctly applied the criteria and tables in the sixth edition of the
A.M.A., Guides. Dr. Seigel determined that appellant reached MMI between August 2004, three
months following physical therapy for her first rib resection, and the date she returned to work in
2005. In a September 24, 2012 addendum report, he clarified his date of MMI finding by stating
that appellant reached this status on September 9, 2010, the date of Dr. Carlson’s report.
In a decision dated September 28, 2012, OWCP granted appellant a schedule award for
24 percent permanent impairment of the left upper extremity and 3 percent permanent
impairment of the right upper extremity based on the opinions of Dr. Carlson and Dr. Seigel.
On October 5, 2012 appellant, through counsel, requested an oral hearing before an
OWCP hearing representative.
In an October 12, 2012 decision, OWCP denied appellant’s recurrence claim. It found
that the evidence of record was insufficient to establish a change in the nature and extent of her
light-duty job requirements or a withdrawal of her light-duty assignment by the employing
establishment.
On November 9, 2012 counsel requested reconsideration.
In a February 11, 2013 report, Dr. Weiss explained the differences between his and
Dr. Carlson’s right upper extremity permanent impairment. He noted that he used SemmesWeinstein Monofilament testing to determine the extent of appellant’s permanent impairment
due to her brachial plexus neuropathy and noted that such testing was required under the A.M.A.,
6

Guides to determine sensory deficits in the C5 through C8 distribution on the right. Dr. Weiss
utilized Table 15-20 on page 434 of the A.M.A., Guides to determine a three percent sensory
impairment. He related that Dr. Carlson did not indicate whether he used the Semmes-Weinstein
Monofilament method to ascertain appellant’s sensory deficits in rating impairment due to her
brachial plexus neuropathy.
Dr. Weiss rated appellant’s impairment for right elbow
de Quervain’s tenosynovitis and lateral epicondylitis, and concluded that her combined right
upper extremity permanent impairment was 16 percent.
In a February 21, 2013 report, Dr. Stuart M. Hochron, a Board-certified internist, listed
appellant’s complaints and advised that her medical condition and work limitations had not
improved. He noted that they had somewhat worsened since January 2009. Dr. Hochron also
noted that appellant was severely limited in her ability to perform functions that were normally
required in workplaces, but she could work with certain restrictions.
By letter dated February 4, 2013, the employing establishment noted that it concurred
with appellant’s statements regarding her alleged recurrence of disability. It related that her
light-duty job was withdrawn because there was no longer any work available for her. This
change did not occur due to misconduct, performance, or reduction-in-force.
In a March 28, 2013 decision, an OWCP hearing representative affirmed the October 12,
2012 denial of appellant’s recurrence claim. She found that the medical evidence of record was
insufficient to establish that appellant sustained a recurrence of disability due to her accepted
employment-related injuries.
In a May 30, 2013 decision, an OWCP hearing representative set aside the September 28,
2012 schedule award decision. He found an unresolved conflict in medical opinion regarding the
extent of appellant’s right upper extremity impairment. The hearing representative remanded the
case for OWCP to obtain a supplemental report from Dr. Carlson to explain how he determined
appellant’s sensory impairment related to her accepted right thoracic outlet syndrome under the
sixth edition of the A.M.A., Guides, and chose the date of MMI.
In a June 21, 2013 report, Dr. Carlson noted that he used a Semmes-Weinstein
Monofilament test to perform his sensory examination. He chose September 9, 2010 as the date
of MMI because it was the date he examined appellant, who was six years postsurgical therapy
of the first left rib resection which allowed more than enough time to pass for maximum healing
and rehabilitation.
On July 19, 2013 Dr. Spyros Panos, a Board-certified orthopedic surgeon serving as an
OWCP medical adviser, reviewed the medical record, including Dr. Carlson’s findings. He
advised that Dr. Carlson had correctly applied the criteria and tables from the sixth edition of the
A.M.A., Guides based on, appellant’s accepted employment-related conditions. Dr. Panos noted
that Dr. Carlson appropriately did not apply impairment ratings for appellant’s right elbow and
right wrist conditions, which were not accepted conditions and had normal findings on
examination on September 9, 2010. He advised that appellant did not have more than three
percent permanent impairment of the right upper extremity. Dr. Panos determined that she
reached MMI on September 9, 2010.

7

In a July 29, 2013 decision, OWCP found that appellant had no more than three percent
permanent impairment of the right upper extremity for which she had received a schedule award.
It found that the weight of the evidence was represented by the opinions of Dr. Carlson and
Dr. Panos.
By letter dated August 5, 2013, counsel requested an oral hearing before an OWCP
hearing representative.
In a December 23, 2013 letter, counsel requested dismissal of appellant’s appeal of the
March 28, 2013 recurrence decision to the Board6 and requested reconsideration of this decision
before OWCP.
Appellant submitted Dr. Hochron’s January 7 and June 11, 2009, and February 9, 2013
reports. Dr. Hochron advised that the accepted employment-related motor vehicle accidents
significantly contributed to appellant’s wrist tenosynovitis, chronic wrist pain, right knee
meniscal tear, exacerbation of her thoracic outlet syndrome, symptoms of fibromyalgia, and
ongoing neck pain which resulted in significant physical impairment. He concluded that her
chronic conditions rendered her only able to perform part-time work with restrictions.
In a January 27, 2014 report, Dr. Richard J. Schaller, Board-certified in emergency
medicine, assessed appellant as having permanent chronic ongoing subjective and objective
problems, and physical limitations as a direct result of her April 15, 2000 and January 10, 2001
employment-related injuries. He reviewed a description of her letter carrier job and concluded
that she would never be able to fully perform the duties outlined in the job description.
Dr. Schaller noted that appellant was forced to retire because the employing establishment
declined her request for reasonable accommodation.
In a decision dated January 29, 2014, an OWCP hearing representative affirmed the
July 29, 2013 schedule award decision. He found that Dr. Carlson’s opinion represented the
special weight of the medical evidence and established that appellant had no more than 24
percent impairment of the left upper extremity and 3 percent impairment of the right upper
extremity.
By decision dated March 13, 2014, OWCP denied modification of the March 28, 2013
recurrence decision. It found that the reports of Dr. Hochron and Dr. Schaller did not provide a
sufficiently rationalized medical opinion based on objective findings to support their
conclusions.
LEGAL PRECEDENT -- ISSUE 1
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has

6

In a February 24, 2014 order, under the instant claim assigned File No. xxxxxx163, the Board dismissed
appellant’s appeal of OWCP’s hearing representative’s March 28, 2013 decision. Order Dismissing Appeal, Docket
No. 13-1664 (issued February 24, 2014).

8

vested the authority to implement the FECA program with the Director of OWCP.7 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
use of specified members, functions, and organs of the body.8 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating
schedule losses.9
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).10 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.11
ANALYSIS -- ISSUE 1
The first issue for consideration on appeal is whether appellant has more than 3 percent
permanent impairment of the right upper extremity and 24 percent permanent impairment of the
left upper extremity, for which she received schedule awards.
The Board finds that this issue is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the diagnosis-based
impairment (DBI) or the ROM methodology when assessing the extent of permanent impairment
for schedule award purposes.12 The purpose of the use of uniform standards is to ensure
7

See 20 C.F.R. §§ 1.1-1.4.

8

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
9

5 U.S.C.

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

10

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
11

Isidoro Rivera, 12 ECAB 348 (1961).

12

T.H., Docket No. 14-0943 (issued November 25, 2016).

9

consistent results and to ensure equal justice under the law to all claimants.13 In T.H., the Board
concluded that OWCP physicians are at odds over the proper methodology for rating upper
extremity impairment, having observed attending physicians, evaluating physicians, second
opinion physicians, impartial medical examiners, and district medical advisers use both DBI and
ROM methodologies interchangeably without any consistent basis. Furthermore, the Board has
observed that physicians interchangeably cite to language in the first printing or the second
printing when justifying use of either ROM or DBI methodology. Because OWCP’s own
physicians are inconsistent in the application of the A.M.A., Guides, the Board finds that OWCP
can no longer ensure consistent results and equal justice under the law for all claimants.14
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the January 29, 2014
schedule award decision. Following OWCP’s development of a consistent method for
calculating permanent impairment for upper extremities to be applied uniformly, and such other
development as may be deemed necessary, OWCP shall issue a de novo decision on appellant’s
claim for an upper extremity schedule award.
LEGAL PRECEDENT -- ISSUE 2
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.15 This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn (except when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties or a reduction-in-force) or when the
physical requirements of such an assignment are altered so that they exceed his or her established
physical limitations.16
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the
burden to establish by the weight of the reliable, probative and substantial evidence a recurrence
of total disability and to show that he or she cannot perform such limited-duty work. As part of

13

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

14

Supra note 12.

15

20 C.F.R. § 10.5(x).

16

Id.

10

this burden, the employee must show a change in the nature and extent of the injury-related
condition or a change in the nature and extent of the limited-duty job requirements.17
To show a change in the degree of the work-related injury or condition, the claimant must
submit rationalized medical evidence documenting such change and explaining how and why the
accepted injury or condition disabled the claimant for work on and after the date of the alleged
recurrence of disability.18
ANALYSIS -- ISSUE 2
The second issue for consideration on appeal is whether appellant has established a
recurrence of disability causally related to her accepted aggravation of bilateral thoracic outlet
syndrome. OWCP accepted appellant’s claims for neck and lumbar strains, contusions of the left
hip and bilateral knees, and bilateral thoracic outlet syndrome. Appellant stopped work on
January 11, 2001 and returned to limited-duty work on January 22, 2001. On March 29, 2011
she stopped work again and claimed a recurrence of disability due to the withdrawal of her
limited-duty position by the employing establishment on that same day.
The Board has held that withdrawal of a light-duty job formulated to comply with an
employee’s work-related medical limitations can constitute a recurrence of disability.19 In the
present case, the employing establishment acknowledged that appellant’s light-duty job was
withdrawn because there was no work available. The position was not withdrawn due to
misconduct, performance, or reduction-in-force. The Board, therefore, finds that appellant
sustained an employment-related recurrence of total disability when her work was withdrawn by
the employing establishment on March 29, 2011.20
CONCLUSION
The Board finds that this case is not in posture for a decision on the extent of permanent
impairment to appellant’s right and left upper extremities. The Board further finds that appellant
has met her burden of proof to establish that she sustained a recurrence of disability commencing
March 29, 2011 due to her accepted employment injuries.

17

Richard A. Neidert, 57 ECAB 474 (2006); Jackie D. West, 54 ECAB 158 (2002); Terry R. Hedman, 38 ECAB
222 (1986).
18

James H. Botts, 50 ECAB 265 (1999).

19

J.F., 58 ECAB 124 (2006).

20

Jackie D. West, supra note 17; K.S., Docket No. 08-2105 (2009).

11

ORDER
IT IS HEREBY ORDERED THAT the March 13, 2014 decision of the Office of
Workers’ Compensation Programs regarding appellant’s recurrence of disability is reversed. The
January 29, 2014 decision of the Office of Workers’ Compensation Programs regarding
appellant’s schedule award claim is set aside and the case is remanded for further action
consistent with this decision of the Board.21
Issued: April 26, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

21

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

12

